PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/799,919
Filing Date: 31 Oct 2017
Appellant(s): FENG et al.



__________________
Jay E. Rowe
For Appellant

















EXAMINER’S ANSWER

This is in response to the appeal brief filed 12/14/20 appealing from the Office action mailed 8/10/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A) Rejection of Claims 1 and 4-9 under 35 U.S.C 103 over Socci et al. (US 2003/0012750) in view of Storzum et al. (US 2007/0003583).
Appellant states, beginning on page 3 that Socci lists 1.6 wt% dibutyl phthalate as part of a plasticizer combination and teach “[t]he films can achieve these results by selecting the film forming polymer and resulting composition to have sufficiently high molecular weight”.  Appellant argues that the molecular weight of sucrose acetate isobutyrate (SAIB) is essentially twice that of diisononyl 1,2-cyclohexanedicarboxylate (846.9 g/mol vs. 424.7 g/mol), therefore the replacement of SAIB would significantly reduce the molecular weight contribution of the plasticizer.  This is not found persuasive.  First, it is noted that the molecular weights of dibutyl phthalate and camphor, which would also be replaced, are 278.34 g/mol and 152.23 g/mol respectively.  In replacing all three plasticizers of Socci the weight averaged molecular weight of 
Appellant continues, beginning on page 4, regarding the concentration of the plasticizer, that plasticizer content is not a result effective variable because Socci teaches that improved 
In addition, Storzum et al. do not teach only the replacement of diethyl phthalate, but “plasticizers which trigger allergies” and one of ordinary skill in the art would have replaced the total of the plasticizers of Socci with those of Storzum in order to avoid any allergic response (e.g. paragraph 0172). It is also noted that Socci et al. teach that all of the plasticizers may be phthalates (i.e. “The nail enamel compositions of the present invention also contemplate the use of phthalate type plasticizers either alone or in combination with the aforementioned plasticizers…” (e.g. paragraph 0018).  The value of 5.25% is very close to the lower limit of 6%.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not 
Appellant further argues on page 6 that neither Socci nor Storzum addresses a composition which provides a film having an increased flexibility by having a reduced Persoz hardness.  This is not found persuasive. The claim recites, “wherein a Persoz hardness of the composition is more than 50% lower than the Persoz hardness of the composition without the diisononyl 1,2-cyclohexanedicarboxylate”.  The property appears to be inherent to the plasticizer itself, which by definition reduces a hardness of a composition.  Socci teaches the inclusion of plasticizers to “soften and plasticize” and “provide acceptable flexibility to the nail enamel film” (e.g. paragraph 0018). Socci et al. teach that “Plasticizers included in the compositions of the present invention are in amounts sufficient to provide acceptable flexibility to the nail enamel film on the human or synthetic nail surface” (e.g. paragraph 0018).  One of ordinary skill in the art would vary the plasticizer concentration such that the desired flexibility (or hardness) was obtained.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
B) Rejection of Claims 2 and 3 under 35 U.S.C 103 over Socci et al. in view of Storzum et al. 
Appellant states, beginning on page 7, that Socci and Storzum failed to meet all the elements of claim 1, therefore claims 2 and 3, which depend from claim 1, are also not met. This is not found persuasive for the reasons described supra. Further, in combining the amounts of diisononyl 1,2-cyclohexanedicarboxylate (5.25 wt%) and nitrocellulose (2-15 wt%) taught by Storzum et al. and Socci et al., one would arrive at a ratio of diisononyl 1,2-cyclohexanedicarboxylate to nitrocellulose of about 2.6:1 to about 1:2.9, which is within the range of claim 2

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE P BABSON/Primary Examiner, Art Unit 1619        

                                                                                                                                                                                                Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.